          Case 1:18-cv-04309-RWS Document 32 Filed 11/19/18 Page 1 of 1



                                                                          I
                                                                              U~;PC                SONY
                                                                              rv·\.r · 1
                                                                              ..tJ\j'-....
                                                                                                 Tl•..r tr:~i..
                                                                                                 J t"VP.  ....
                                                                                                                11··
                                                                                                            J ...

UNITED ST A TES DISTRICT COURT                                                ELE·C ! r<~ONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                              DOC. 1.        1

-------------------------------------------------------------)(
 Securities and Exchange Commission
                                                                           DATF                   Fit4-Eo-:--n I\ q l\a
                                                                          .--.----·\

                                              Plaintiff(s),

                                                                         18            C'           4309               RWS
                                                                        __              IV.----(                         )
                       - against -
                                                                        CLERK'S CERTIFICATE
 Francisco Abcllan Villena, et al.                                          OF DEFAULT

                                            Defendant(s),
-------------------------------------------------------------)(
                     I, RUBY J. KRAJICK, Clerk of the United States District Court for

the Southern District of New York, do hereby certify that this action was commenced on
May 15, 2018
_ _ _ _ _ _ _ with the filing of a summons and complaint, a copy of the summons and
      .                             Faiyaz Dean
complamt was served on defendant(s) - - - - - - - - - - - - - - - - - - -
                     • Faiyaz Dean (June 16, 2018); Registered Agent (May 18, 2018)
by persona 11 y servmg - - - - - - - - - - - - - - - - - - - - - - - - -
                   .                        July 3, 2018                  17· 17-1
and proof of service was therefore filed on                     Doc. #(s) __· _ _ _ __

I further certify that the docket entries indicate that the defendant(s) has not filed an

answer or otherwise moved with respect to the complaint herein. The default of the

defendant(s) is/are hereby noted.

Dated: New York, New York

         _N-'----"0\J-"'-\_C_;\_ , 20_18_                               RUBY J. KRAJICK
                                                                          Clerk of Court


                                                                  By:          ·~/V'LCVI~
                                                                              Deputy Clerk




SONY Web 811 2018
